 

Exhibit 10.6

 

EXECUTION COPY

 

fREGISTRATION RIGHTS AGREEMENT, dated as of March 6, 2008 (the “Agreement”)
among POWER-ONE, INC., a Delaware corporation (including any successor thereto,
whether by merger, consolidation, conversion or otherwise, the “Company”) and
PWER BRIDGE, LLC (“PB”).

 

PB owns or has the right to acquire a Warrant (as hereinafter defined) to
acquire shares of Common Stock (as hereinafter defined) of the Company pursuant
to the terms of the Warrant Agreement (as hereinafter defined).  The Company and
PB deem it to be in their respective best interests to set forth their rights in
connection with public offerings and sales of shares of Common Stock and are
entering into this Registration Rights Agreement as a condition to and in
connection with PB entering into the Warrant Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and PB hereby agree as follows:

 

Section 1.              Certain Definitions. For purposes of this Registration
Rights Agreement, the following terms shall have the following respective
meanings:

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Common Stock” has the meaning ascribed to such term in the Warrant Agreement.

 

“Effective Time,” means the time and date as of which the Commission declares
the Shelf Registration Statement effective or as of which the Shelf Registration
Statement otherwise becomes effective.

 

“Electing Holder” shall mean PB and any holder of Registrable Securities that
has returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(a)(ii) or 3(a)(iii) hereof and the instructions set
forth on the Notice and Questionnaire.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

 

The term “holder” shall mean PB and other persons who acquire Registrable
Securities from time to time (including any successors or assigns), in each case
for so long as such person owns any Registrable Securities.

 

 “Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.

 

The term “person” shall mean a corporation, association, partnership,
organization, limited liability company, limited partnership, limited liability
partnership, or other similar entity, individual, government or political
subdivision thereof or governmental agency.

 

“Warrant Agreement” means that certain Warrant Agreement, dated as of the date
hereof, among Power-One, Inc., and PWER Bridge, LLC, as may be amended, modified
or

 

--------------------------------------------------------------------------------


 

supplemented from time to time.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) a Shelf Registration Statement registering such Security
under the Securities Act has been declared or becomes effective and such
Security has been sold or otherwise transferred by the holder thereof pursuant
to and in a manner contemplated by such effective Shelf Registration Statement;
(ii) such Security is sold pursuant to Rule 144 under circumstances in which any
legend borne by such Security relating to restrictions on transferability
thereof, under the Securities Act or otherwise, is removed by the Company;
(iii) such Security is eligible to be sold pursuant to paragraph (k) of
Rule 144; or (iv) such Security shall cease to be outstanding.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such
rule promulgated under the Securities Act (or any successor provision), as the
same shall be amended from time to time.

 

“Securities” means the Common Stock of the Company to be issued upon the
exercise from time to time of the Warrants.

 

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

 

“Shelf Registration” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Warrant” has the meaning ascribed to such term in the Warrant Agreement.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Registration
Rights Agreement, and the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Registration Rights Agreement as a whole
and not to any particular Section or other subdivision. Capitalized terms used
herein but not defined herein shall have the meaning assigned to such terms in
the Warrant Agreement.

 

Section 2.              Registration Under the Securities Act.

 

(a)           The Company shall file under the Securities Act as soon as
practicable, but no later than 90 days after the date hereof, a “shelf”
registration statement providing for the registration of, and the sale on a
continuous or delayed basis by the holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission (such filing, the “Shelf Registration” and such registration
statement, the “Shelf Registration Statement”). The Company agrees to use all
commercially reasonable efforts (x) to cause the Shelf Registration Statement to
become or be declared effective no later than 90 days after the applicable Shelf
Registration Statement filing deadline described above and, subject to

 

2

--------------------------------------------------------------------------------


 

Section 3(d), to keep such Shelf Registration Statement continuously effective
for a period ending at such time as all of the Securities have ceased to be
Registrable Securities, provided, however, that no holder shall be entitled to
be named as a selling securityholder in the Shelf Registration Statement or to
use the prospectus forming a part thereof for resales of Registrable Securities
unless such holder is an Electing Holder, and (y) after the Effective Time of
the Shelf Registration Statement, promptly upon the request of any holder of
Registrable Securities that is not then an Electing Holder, to take any action
reasonably necessary to enable such holder to use the prospectus forming a part
thereof for resales of Registrable Securities, including, without limitation,
any action necessary to identify such holder as a selling securityholder in the
Shelf Registration Statement, provided, however, that nothing in this Clause
(y) shall relieve any such holder of the obligation to return a completed and
signed Notice and Questionnaire to the Company in accordance with
Section 3(a)(iii) hereof; provided further that each holder shall promptly
furnish additional information required to be disclosed in order to make
information previously furnished to the Company by such holder not misleading.
The Company further agrees to supplement or make amendments to the Shelf
Registration Statement, including without limitation, any post effective
amendments, as and when required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or rules and regulations
thereunder for shelf registration.

 

(b)           The Company shall use all commercially reasonable efforts to take
all actions necessary or advisable to be taken by it to ensure that the
transactions contemplated herein are effected as so contemplated in
Section 2(a) hereof, and to submit to the Commission, within two business days
after the Company learns that no review of the Shelf Registration Statement will
be made by the staff of the Commission or that the staff has no further comments
on the Shelf Registration Statement, as the case may be, a request for
acceleration of effectiveness (or post effective amendment, if applicable) of
the Shelf Registration Statement to a time and date not later than 48 hours
after the submission of such request.

 

(c)           Any reference herein to a registration statement or prospectus as
of any time shall be deemed to include any document incorporated, or deemed to
be incorporated, therein by reference as of such time and any reference herein
to any post-effective amendment to a registration statement as of any time shall
be deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.  Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.

 

Section 3.              Registration Procedures.

 

The following provisions shall apply to the filing of the Shelf Registration
Statement:

 

(a)           The Company shall:

 

(i)            prepare and file with the Commission, as soon as practicable but
in any case within the time periods specified in Section 2(a), a Shelf
Registration Statement on any form which may be utilized by the Company and
which shall register all of the Registrable Securities for resale by the holders
thereof in accordance with such method or methods of

 

3

--------------------------------------------------------------------------------


 

disposition as may be specified by such of the holders as, from time to time,
may be Electing Holders and use all commercially reasonable efforts to cause
such Shelf Registration Statement to become effective as soon as practicable but
in any case within the time periods specified in Section 2(a);

 

(ii)           not less than 15 calendar days prior to the Effective Time of the
Shelf Registration Statement, mail the Notice and Questionnaire to the holders
of Registrable Securities; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Company by the deadline for
response set forth therein; provided, however, holders of Registrable Securities
shall have at least 10 calendar days from the date on which the Notice and
Questionnaire is first mailed to such holders to return a completed and signed
Notice and Questionnaire to the Company;

 

(iii)          after the Effective Time of the Shelf Registration Statement,
upon the request of any holder of Registrable Securities that is not then an
Electing Holder, promptly send a Notice and Questionnaire to such holder;
provided that the Company shall not be required to take any action to name such
holder as a selling securityholder in the Shelf Registration Statement or to
enable such holder to use the prospectus forming a part thereof for resales of
Registrable Securities until such holder has returned a completed and signed
Notice and Questionnaire to the Company;

 

(iv)          as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement (including
without limitation, any required post effective amendments) and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Shelf Registration Statement for the period specified in
Section 2(a) hereof and as may be required by the applicable rules and
regulations of the Commission and the instructions applicable to the form of
such Shelf Registration Statement, including without limitation, to include any
Electing Holder to be named as a selling securityholder therein;

 

(v)           comply with the provisions of the Securities Act with respect to
the disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

 

(vi)          provide (A) one representative of the Electing Holders and (B) not
more than one counsel for all the Electing Holders the opportunity to
participate in the preparation of such Shelf Registration Statement, each
prospectus included therein or filed with the Commission and each amendment or
supplement thereto, in each case subject to customary confidentiality
restrictions;

 

(vii)         for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(a),
make available at reasonable times at the Company’s principal place of business
or such other reasonable place for inspection

 

4

--------------------------------------------------------------------------------


 

by the persons referred to in Section 3(a)(vi) who shall certify to the Company
that they have a current intention to sell the Registrable Securities pursuant
to the Shelf Registration such financial and other information and books and
records of the Company, and cause the officers, employees, counsel and
independent certified public accountants of the Company to be available to
respond to such inquiries, as shall be reasonably necessary, in the judgment of
the respective counsel referred to in such Section, to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that each such party shall be required to maintain in confidence and
not to disclose to any other person any information or records reasonably
designated by the Company as being confidential, until such time as (A) such
information becomes a matter of public record (whether by virtue of its
inclusion in such registration statement or otherwise), or (B) such person shall
be required so to disclose such information pursuant to a subpoena or order of
any court or other governmental agency or body having jurisdiction over the
matter (provided such person agrees that it will give notice to the Company and
allow the Company, at its expense, to promptly undertake appropriate action and
to prevent disclosure of such information deemed confidential), or (C) such
information is required to be set forth in such Shelf Registration Statement or
the prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies with applicable requirements of the federal securities laws and
the rules and regulations of the Commission and does not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

 

(viii)        promptly notify each of the Electing Holders, and if requested by
any such Electing Holder, confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, or (F) if at any time when a prospectus is required
to be delivered under the Securities Act, that such Shelf Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable
requirements of the Securities Act and the rules and regulations of the
Commission thereunder or contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;

 

(ix)           use all commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;

 

5

--------------------------------------------------------------------------------


 

(x)            if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder specifies should be included therein relating to the terms of
the sale of such Registrable Securities, including information with respect to
the amount of Registrable Securities being sold by such Electing Holder , the
name and description of such Electing Holder the offering price of such
Registrable Securities and any compensation payable in respect thereof, and make
all required filings of such prospectus supplement or post-effective amendment
promptly after notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment;

 

(xi)           furnish to each Electing Holder and the respective counsel
referred to in Section 3(a)(vi) a conformed copy of such Shelf Registration
Statement, each such amendment and supplement thereto (in each case including
all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement, in conformity in all material respects with the
applicable requirements of the Securities Act and the rules and regulations of
the Commission thereunder, and such other documents, as such Electing Holder may
reasonably request in order to facilitate the offering and disposition of the
Registrable Securities owned by such Electing Holder and to permit such Electing
Holder to satisfy the prospectus delivery requirements of the Securities Act;
and subject to Section 3(b) below, the Company hereby consents to the use of
such prospectus and any amendment or supplement thereto by each such Electing
Holder, in each case in the form most recently provided to such person by the
Company, in connection with the offering and sale of the Registrable Securities
covered by the prospectus or any supplement or amendment thereto;

 

(xii)          use all commercially reasonable efforts to (A) register or
qualify the Registrable Securities to be included in such Shelf Registration
Statement under such securities laws or blue sky laws of such jurisdictions as
any Electing Holder thereof shall reasonably request, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions during the period the Shelf Registration is required to remain
effective under Section 2(b) above and for so long as may be necessary to enable
any such Electing Holder to complete its distribution of Securities pursuant to
such Shelf Registration Statement and (C) take any and all other actions as may
be reasonably necessary to enable each such Electing Holder to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that the Company shall not be required for any such purpose to
(1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(a)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its articles of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;

 

(xiii)         use all commercially reasonable efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to

 

6

--------------------------------------------------------------------------------


 

enable the selling holder or holders to offer, or to consummate the disposition
of, their Registrable Securities;

 

(xiv)        unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall not bear any restrictive legends;

 

(xv)         notify in writing each holder of Registrable Securities of any
proposal by the Company to amend or waive any provision of this Registration
Rights Agreement pursuant to Section 8(i) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the text of the
amendment or waiver proposed or effected, as the case may be; and

 

(xvi)        comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders as soon as practicable but
in any event not later than eighteen months after the effective date of such
Shelf Registration Statement, an earning statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Company, Rule 158 thereunder).

 

(b)           In the event that the Company would be required, pursuant to
Section 3(a)(viii)(F) above, to notify the Electing Holders the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the rules and regulations of the Commission thereunder and shall not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing. Each Electing Holder agrees that
upon receipt of any notice from the Company pursuant to
Section 3(a)(viii)(F) hereof, such Electing Holder shall forthwith discontinue
the disposition of Registrable Securities pursuant to the Shelf Registration
Statement applicable to such Registrable Securities until such Electing Holder
shall have received copies of such amended or supplemented prospectus, and if so
directed by the Company, such Electing Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Electing Holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice.

 

(c)           In the event of a Shelf Registration, in addition to the
information required to be provided by each Electing Holder in its Notice and
Questionnaire, the Company may require such Electing Holder to furnish to the
Company such additional information regarding such Electing Holder and such
Electing Holder’s intended method of distribution of Registrable Securities as
may be required in order to comply with the Securities Act. Each such Electing
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Electing Holder to the
Company or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration

 

7

--------------------------------------------------------------------------------


 

contains or would contain an untrue statement of a material fact regarding such
Electing Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities or omits to state any material fact regarding such
Electing Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly to furnish to the Company any additional information required to
correct and update any previously furnished information or required so that such
prospectus shall not contain, with respect to such Electing Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.

 

(d)           Notwithstanding any other provision of this Agreement, the Company
may for valid business reasons (other than avoidance of its obligations
hereunder), including without limitation, a potential material acquisition,
divestiture of assets or other material corporate transaction, notify holders of
Registrable Securities in writing that the Shelf Registration Statement is no
longer effective or the prospectus included therein is no longer usable for
offers and sales of Securities for a period not to exceed: (i) 30 consecutive
days at any one time, (ii) 45 days in any three month period or (iii) 90 days in
the aggregate during any twelve-month period; provided, that the Company
promptly thereafter complies with the requirements of Section 2(b) hereof, if
applicable, and provided further that, if a post effective amendment is required
by applicable law to be filed with the Commission to cause a Holder to be named
as a selling securityholder in the Shelf Registration Statement, the period of
time between the filing and the effectiveness of any such post effective
amendment shall be not deemed to be a Suspension Period hereunder. The first day
of any Suspension Period must be at least two trading days after the last day of
any prior Suspension Period.  Each holder agrees that upon receipt of any notice
from the Company pursuant to this Section 3(d), it will discontinue use of the
prospectus contained in the Shelf Registration Statement until receipt of copies
of the supplemented or amended prospectus relating thereto or until advised in
writing by the Company that the use of the prospectus contained in the Shelf
Registration Statement may be resumed (any such period, a “Suspension Period”).

 

Section 4.              Registration Expenses.

 

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Registration
Rights Agreement, including (a) all Commission and any NASD registration, filing
and review fees and expenses (b) all fees and expenses in connection with the
qualification of the Securities for offering and sale under the State securities
and blue sky laws referred to in Section 3(a)(xii) hereof and determination of
their eligibility for investment under the laws of such jurisdictions as or the
Electing Holders may designate, including reasonable fees and disbursements of
not more than one counsel for the Electing Holders in connection with such
qualification and determination, (c) all expenses relating to the preparation,
printing, production, distribution and reproduction of each registration
statement required to be filed hereunder, each prospectus included therein or
prepared for distribution pursuant hereto, each amendment or supplement to the
foregoing, the expenses of preparing the Securities for delivery and the
expenses of printing or producing blue sky memoranda and all other documents in
connection with the offering, sale

 

8

--------------------------------------------------------------------------------


 

or delivery of Securities to be disposed of (including certificates representing
the Securities), (d) messenger, telephone and delivery expenses relating to the
offering, sale or delivery of Securities and the preparation of documents
referred in clause (c) above, (e) internal expenses (including all salaries and
expenses of the Company’s officers and employees performing legal or accounting
duties), (f) fees, disbursements and expenses of counsel and independent
certified public accountants of the Company (including the expenses of any
opinions or “cold comfort” letters required by or incident to such performance
and compliance), (g) reasonable fees, disbursements and expenses of one counsel
for the Electing Holders retained in connection with a Shelf Registration, as
selected by the Electing Holders of at least a majority in aggregate principal
amount of the Registrable Securities held by Electing Holders (which counsel
shall be reasonably satisfactory to the Company), and (h) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities or any placement or sales agent
therefor or underwriter thereof, the Company shall reimburse such person for the
full amount of the Registration Expenses so incurred, assumed or paid promptly
after receipt of a request therefor. Notwithstanding the foregoing, the holders
of the Registrable Securities being registered shall pay all agency fees and
commissions and underwriting discounts and commissions attributable to the sale
of such Registrable Securities and the fees and disbursements of any counsel or
other advisors or experts retained by such holders (severally or jointly), other
than the counsel and experts specifically referred to above.

 

Section 5.              Representations and Warranties.

 

The Company represents and warrants to, and agrees with, PB and each of the
holders from time to time of Registrable Securities that:

 

(a)           Each registration statement covering Registrable Securities and
each prospectus (including any preliminary or summary prospectus) contained
therein or furnished pursuant to Section 3(b) hereof and any further amendments
or supplements to any such registration statement or prospectus, when it becomes
effective or is filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and at all times subsequent to the Effective Time when a prospectus would be
required to be delivered under the Securities Act, other than from (i) such time
as a notice has been given to holders of Registrable Securities pursuant to
Section 3(a)(viii)(F) hereof until (ii) such time as the Company furnishes an
amended or supplemented prospectus pursuant to Section 3(b) hereof, each such
registration statement, and each prospectus contained therein or furnished
pursuant to Section 3(b) hereof, as then amended or supplemented, will conform
in all material respects to the requirements of the Securities Act and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a holder of Registrable Securities expressly for use therein.

 

9

--------------------------------------------------------------------------------


 

(b)           Any documents incorporated by reference in any prospectus referred
to in Section 5(a) hereof, when they become or became effective or are or were
filed with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.

 

(c)           The compliance by the Company with all of the provisions of this
Registration Rights Agreement and the consummation of the transactions herein
contemplated will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the articles of incorporation or organization or the
by-laws or other governing documents, as applicable, of the Company or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties except, in the case of
clauses (i) and (iii), for such conflicts, breaches, violations or defaults as
would not individually, or in the aggregate, have a material adverse effect on
the current or future consolidated financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
consummation by the Company of the transactions contemplated by this
Registration Rights Agreement, except (i) the registration under the Securities
Act of the Securities, (ii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
blue sky laws in connection with the offering and distribution of the Securities
and (iii) such consents, approvals, authorizations, registrations or
qualifications that have been obtained and are in full force and effect as of
the date hereof.

 

(d)           This Registration Rights Agreement has been duly authorized,
executed and delivered by the Company.

 

Section 6.              Indemnification.

 

(a)           Indemnification by the Company. The Company will indemnify and
hold harmless each of the Electing Holders of Registrable Securities included in
a Shelf Registration Statement against any losses, claims, damages or
liabilities, joint or several, to which such holder may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Shelf Registration Statement under which such Registrable Securities were
registered under the Securities Act, or any preliminary, final or free writing
prospectus contained therein or furnished by the Company

 

10

--------------------------------------------------------------------------------

 


 

to any such Electing Holder or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse such holder, such Electing Holder for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
person in any such case to the extent that any such loss, claim, damage or
liability (x) arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, or preliminary, final or free writing prospectus, or amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by any such person for use therein or (y) arises from
such person’s use of the Shelf Registration Statement or prospectus or any
amendments or supplements thereto during a Suspension Period.

 

(b)           Indemnification by the Holders. Each Electing Holder agrees,
severally and not jointly, to (i) indemnify and hold harmless the Company and
all other holders of Registrable Securities, against any losses, claims, damages
or liabilities to which the Company or such other holders of Registrable
Securities may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such registration statement, or any preliminary,
final or free writing prospectus contained therein or furnished by the Company
to any such Electing Holder, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Electing Holder expressly for use therein, and
(ii) reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that no such Electing
Holder shall be required to undertake liability to any person under this
Section 6(b) for any amounts in excess of the dollar amount of the proceeds to
be received by such Electing Holder from the sale of such Electing Holder’s
Registrable Securities pursuant to such registration.

 

(c)           Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of written notice of the commencement of
any action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof to the extent the indemnifying party
is not materially prejudiced by such omission. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to

 

11

--------------------------------------------------------------------------------


 

such indemnified party of its election so to assume the defense thereof, such
indemnifying party shall not be liable to such indemnified party for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

(d)           Contribution. If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6(d), no holder shall
be required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such holder from the sale of any Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) exceeds the amount of any damages which such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The holders’ obligations in this Section 6(d) to contribute
shall be several in proportion to the principal amount of Registrable Securities
registered by them and not joint.

 

(e)           The obligations of the Company under this Section 6 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each officer, director and partner of
each holder and each person, if any, who

 

12

--------------------------------------------------------------------------------


 

controls any holder within the meaning of the Securities Act; and the
obligations of the holders contemplated by this Section 6 shall be in addition
to any liability which the respective holder may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Company (including any person who, with his consent, is named in any
registration statement as about to become a director of the Company) and to each
person, if any, who controls the Company within the meaning of the Securities
Act.

 

Section 7.              Rule 144.

 

The Company covenants to the holders of Registrable Securities that to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144) and the rules and
regulations adopted by the Commission thereunder, and shall take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144, as such Rule may be amended from time to
time, or any similar or successor rule or regulation hereafter adopted by the
Commission. Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

 

Section 8.              Miscellaneous.

 

(a)           No Inconsistent Agreements. The Company represents, warrants,
covenants and agrees that it has not granted, and shall not grant, registration
rights with respect to Registrable Securities or any other securities which
would be inconsistent with the terms contained in this Registration Rights
Agreement.

 

(b)           Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that PB and the holders from time to time of the
Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that PB and such holders, in addition to any other remedy to
which they may be entitled at law or in equity, shall be entitled to compel
specific performance of the obligations of the Company under this Registration
Rights Agreement in accordance with the terms and conditions of this
Registration Rights Agreement, in any court of the United States or any State
thereof having jurisdiction.

 

(c)           Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at Power-One, Inc., 740 Calle Plano, Camarillo, California 
93012-8583, Attention: Randy Holliday, General Counsel, with a copy to
O’Melveny & Myers  LLP, 1999 Avenue of the Stars, Los Angeles, California 90067,
Attention: David J. Johnson, Jr., and if to a holder, to the address of such
holder set forth in the security register or other records of the Company, or to
such other address as the Company or any such holder may have furnished

 

13

--------------------------------------------------------------------------------


 

to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

(d)           Parties in Interest. All the terms and provisions of this
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders. In the event that any transferee of any
holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Registration Rights Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by all of the applicable terms and provisions of this Registration Rights
Agreement. If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all of the applicable terms hereof.

 

(e)           Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Registration Rights
Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Warrant Agreement and the
transfer and registration of Registrable Securities by such holder and the
consummation of the transactions contemplated herein.

 

(f)            Governing Law. This Registration Rights Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

(g)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF COURTS OF THE UNITED STATES DISTRICT
COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA, OR THE STATE OF CALIFORNIA, AND
ANY APPELLATE COURT THEREFROM, FOR THE RESOLUTION OF ANY AND ALL DISPUTES,
CONTROVERSIES, CONFLICTS, LITIGATION OR ACTIONS ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE SUBJECT MATTER HEREOF AND AGREES NOT TO COMMENCE ANY
LITIGATION OR ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
SUBJECT MATTER HEREOF IN ANY OTHER COURT.

 

(h)           Headings. The descriptive headings of the several Sections and
paragraphs of this Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Registration Rights Agreement and shall
not affect in any way the meaning or interpretation of this Registration Rights
Agreement.

 

 

14

--------------------------------------------------------------------------------


 

(i)            Entire Agreement; Amendments. This Registration Rights Agreement
and the other writings referred to herein or delivered pursuant hereto which
form a part hereof contain the entire understanding of the parties with respect
to its subject matter. This Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Registration Rights Agreement may be amended and the observance of
any term of this Registration Rights Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument duly executed by the Company and the holders of at least a
majority of the Registrable Securities at the time outstanding. Each holder of
any Registrable Securities at the time or thereafter outstanding shall be bound
by any amendment or waiver effected pursuant to this Section 8(i), whether or
not any notice, writing or marking indicating such amendment or waiver appears
on such Registrable Securities or is delivered to such holder.

 

(j)            Inspection. For so long as this Registration Rights Agreement
shall be in effect, this Registration Rights Agreement and a complete list of
the names and addresses of all the holders of Registrable Securities shall be
made available for inspection and copying on any business day by any holder of
Registrable Securities for proper purposes only (which shall include any purpose
related to the rights of the holders of Registrable Securities under the
Securities and this Agreement) at the offices of the Company at the address
thereof set forth in Section 8(c) above.

 

(k)           Counterparts. This Registration Rights Agreement may be executed
by the parties in counterparts, each of which shall be deemed to be an original,
but all such respective counterparts shall together constitute one and the same
instrument. If the foregoing is in accordance with your understanding, please
sign and return to us counterparts hereof, and upon the acceptance hereof by
you, this letter and such acceptance hereof shall constitute a binding agreement
among PB and the Company.

 

15

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

POWER-ONE, INC.

 

 

 

 

 

 

By:

/s/ R. HOLLIDAY

 

 

 

Name:

Randall H. Holliday

 

 

 

Title:

Secretary

 

 

 

 

Accepted as of the date hereof:

 

 

 

 

 

 

 

PWER BRIDGE, LLC

 

 

 

 

 

 

 

 

By:

/s/ WILLIAM B. KEISLER

 

 

 

 

Name:

William B. Keisler

 

 

 

Title:

Authorized Representative

 

 

 

--------------------------------------------------------------------------------

 


 

Exhibit A

 

POWER-ONE, INC.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [DATE] *

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

--------------------------------------------------------------------------------

*  Not less than 10 calendar days from date of mailing.

 

A-1

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Registration Rights Agreement (the “Registration
Rights Agreement”) among POWER-ONE, INC. (the “Company”), and PWER BRIDGE, LLC
(“PB”). Pursuant to the Registration Rights Agreement, the Company has filed
with the United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form              (the “Shelf Registration Statement”)
for the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Company’s Common Stock (the
“Securities”). A copy of the Registration Rights Agreement is attached hereto.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline For Response]. Beneficial owners
of Registrable Securities who do not complete, execute and return this Notice
and Questionnaire by such date (i) will not be named as selling securityholders
in the Shelf Registration Statement and (ii) may not use the Prospectus forming
a part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “Registrable Securities” is defined in the Registration Rights
Agreement.

 

A-2

--------------------------------------------------------------------------------


 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 6 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-3

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

(1)

(a)

 

Full Legal Name of Selling Securityholder:

 

 

(b)

 

Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:

 

 

(c)

 

Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:

 

(2)

Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Fax:

 

 

 

 

 

Contact Person:

 

 

 

(3)

Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

 

(a)

 

Number of shares of Registrable Securities beneficially owned:

 

 

 

(b)

 

Number of shares of Securities other than Registrable Securities beneficially
owned:

 

 

 

(c)

 

Number of shares of Registrable Securities which the undersigned wishes to be
included in the Shelf Registration Statement:

 

 

(4)

Beneficial Ownership of Other Securities of the Company:

 

 

A-4

--------------------------------------------------------------------------------


 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

 

 

 

(5)

Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 

 

(6)

Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
broker-dealers or agents.  Such Registrable Securities may be sold in one or
more transactions at fixed prices, at prevailing market prices at the time of
sale, at varying prices determined at the time of sale, or at negotiated prices.
Such sales may be effected in transactions (which may involve crosses or block
transactions) (i) on any national securities exchange or quotation service on
which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

 

 

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

A-5

--------------------------------------------------------------------------------


 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(a) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:

 

 

 

 

(i)     To the Company:

 

 

 

 

Power-One, Inc.

 

 

 

 

 

740 Calle Plano

 

 

 

 

 

Camarillo, CA 93012-8583

 

 

 

 

 

Attention: Randy Holliday, General Counsel

 

 

 

 

 

 

(ii)    With a copy to:

 

 

 

 

 

 

 

O’Melveny & Myers, LLP

 

 

 

 

 

1999 Avenue of the Stars, 7th Floor

 

 

 

 

 

Los Angeles, CA 90067-6035

 

 

 

 

 

Attention: David J. Johnson, Jr.

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the

 

A-6

--------------------------------------------------------------------------------


 

Company and the Selling Securityholder (with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above. This Agreement shall be governed in all respects by the laws of the
State of Delaware.

 

A-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

Selling Securityholder

 

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

 

Power-One, Inc.

 

 

740 Calle Plano

 

 

Camarillo, CA 93012-8583

 

 

Attention: Randy Holliday, General Counsel

 

 

A-8

--------------------------------------------------------------------------------

 

 

 